Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 10/06/21.  The applicant argument regarding Penzes et al. is not persuasive; therefore, all the rejections based on Penzes et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-13 are pending.

Claims 1-13 are rejected.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penzes et al. (US Pat. 8,276109).

As to claims 1, 7 and 12 the prior art teach a method comprising: 

identifying a plurality of power rails and a plurality of corresponding power domains in an integrated circuit design file (see 1a-1d col. 4 lines 50 to col. 5 lines 37; especially, Penzes et al. teach identifying a plurality of power rails and a plurality of corresponding power domains in an integrated circuit design file as 1a-1d col. 4 lines 60 to col. 5 lines 30); 

performing a design rule check (DRC) for a plurality of circuit units in the integrated circuit design file to retrieve a plurality of non-violating circuit regions corresponding to the plurality of power rails in each of the plurality of power domains (see fig 1-6 col. 7 lines 10 to 

and widening the plurality of power rails corresponding to at least part of the plurality of non-violating circuit regions in the integrated circuit design file for the plurality of power rails to occupy at least part of the plurality of non-violating circuit regions, wherein the plurality of power rails are electrically coupled to the circuit units, the plurality of non-violating circuit regions are in the circuit units and adjacent to the plurality of power rails. (see fig 1-9 col. 8 line 5 to col. 10 lines 40 and summary; especially, Penzes et al. teach widening the plurality of power rails corresponding to at least part of the plurality of non-violating circuit regions in the integrated circuit design file for the plurality of power rails to occupy at least part of the plurality of non-violating circuit regions, wherein the plurality of power rails are electrically coupled to the circuit units, the plurality of non-violating circuit regions are in the circuit units and adjacent to the plurality of power rails as fig 1-9 col. 8 line 35 to col. 10 lines 10 and summary).

As to claims 2 and 8 the prior art teach further comprising: performing a simulation for the plurality of circuit units to generate a current and voltage analysis, to determine a plurality of weak electrical performance regions in the plurality of circuit units; and only widening the plurality of power rails corresponding to a plurality of intersections of the plurality of non-

As to claims 3 and 9, the prior art teach wherein the plurality of weak electrical performance regions are regions which are vulnerable to voltage drop and/or electromigration (EM) (see fig 1-9 col. 10 line 20 to col. 11 lines 50).

As to claims 4 and 10 the prior art teaches further comprising: 

determining a minimum resistance path from a voltage source to a plurality of power transmission paths in the plurality of circuit units in the integrated circuit design file (see fig 1-6 col. 6 lines 15 to col. 7 lines 20); 

determining a plurality of candidate regions located on the minimum resistance path, in a plurality of intersections of the plurality of non-violating circuit regions and a plurality of weak electrical performance regions (see fig 1-6 col. 7 lines 30 to col. 8 lines 40); 

and only widening the plurality of power rails corresponding to the plurality of candidate regions (see fig 1-6 col. 8 lines 30 to col. 9 lines 50).

 As to claim 5 the prior art teach wherein the plurality of power rails are a power line and a ground line respectively (see 1a-1d col. 5 lines 10 to col. 6 lines 10).

As to claims 6, 11 and 13 the prior art teach wherein the circuit units are to be implemented by placement and routing according to the integrated circuit design file (see 1a-3 col. 5 lines 50 to col. 6 lines 50 and background).

Remarks

Applicant’s response and remarks filed on 10/06/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Penzes et al. do not describe “identifying a plurality of power rails and a plurality of corresponding power domains in an integrated circuit design file” probes as claimed, Examiner respectfully disagrees.   The prior art Penzes et al. (US Pat. 8,276109) does teach identifying a plurality of power rails and a plurality of corresponding power domains in an integrated circuit design file (see 1a-1d col. 4 lines 50 to col. 5 lines 37; especially, Penzes et al. teach identifying a plurality of power rails and a plurality of corresponding power domains in an integrated circuit design file as 1a-1d col. 4 lines 60 to col. 5 lines 30).

Applicant contends that Penzes et al. do not describe “performing a design rule check (DRC) for a plurality of circuit units in the integrated circuit design file to retrieve a plurality of non-violating circuit regions corresponding to the plurality of power rails in each of the plurality 

Applicant contends that Penzes et al. do not describe “widening the plurality of power rails corresponding to at least part of the plurality of non-violating circuit regions in the integrated circuit design file for the plurality of power rails to occupy at least part of the plurality of non-violating circuit regions, wherein the plurality of power rails are electrically coupled to the circuit units, the plurality of non-violating circuit regions are in the circuit units and adjacent to the plurality of power rails” probes as claimed, Examiner respectfully disagrees.   The prior art Penzes et al. (US Pat. 8,276109) do teach widening the plurality of power rails corresponding to at least part of the plurality of non-violating circuit regions in the integrated circuit design file for the plurality of power rails to occupy at least part of the plurality of non-violating circuit regions, wherein the plurality of power rails are electrically coupled to the circuit units, the plurality of non-violating circuit regions are in the circuit units and adjacent to the plurality of power rails. (see fig 1-9 col. 8 line 5 to col. 10 lines 40 and summary; especially, .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BINH C TAT/Primary Examiner, Art Unit 2851